DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, Species II, Group IIa, Species III, and Species IV, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 3 November 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 August 2020 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 8, “wherein both switching networks are configured to”, should be --wherein both, the first switching network and the second switching network, are configured to:--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recited limitation “the bridgeless switching network” on line 16 is unclear.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, this limitation is not described in the specification so it is unknown what Applicant is referencing.
Claim 1 recites the limitation "the current flow" in on line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the receiver resonant voltage" in on lines 10, 12, and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the equivalent input reactance" in on line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the active energy" in on line 21.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 3-7, they depend from Claim 1 and are also rejected for the reasons stated above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehm US 2016/0190816.
Regarding Claim 1, Rehm teaches wireless power receiver circuit interfacing a receiver resonant tank (L2s and C2s, fig. 2a) magnetically coupled to a transmitter (transmitter 1, fig. 1), and for directing electrical energy to an energy buffer (CL, fig. 2a), comprising: 
(a) an inductor (Lup, Fig. 2a) configured to process electrical energy 
(b) a first switching network (OCSW, fig. 2a) configured to exchange energy between the receiver resonant tank and the inductor, and 
a second switching network (SWup, fig. 2a) configured to exchange energy between the inductor and the energy buffer, 
wherein both switching networks are configured to: cut the current flow through (OCSW, fig. 2a and SWup, fig. 2a, opened); 
direct electrical current from the receiver resonant tank to the inductor during a second interval of time of the receiver resonant voltage (OCSW, fig. 2a, closed); and 
direct electrical current from the inductor to the energy buffer during a third interval of time of the receiver resonant voltage (SWup, fig. 2a, closed); and 
(c) a switch controlling circuit (202, fig. 2a) configured to control the bridgeless switching network; 
the wireless power receiver circuit being configured such that the inductor is one single inductor and the switch controlling circuit is operably configured to adjust the first interval of time to adjust the equivalent input reactance and to adjust the second interval of time and the third interval of time to adjust the active energy, thereby operably performing active tuning and bridgeless rectification concurrently (refer to [0032] and [0041]).
Regarding Claim 3, Rehm teaches all of the limitations of Claim 1 and further teaches wherein the first time interval of time is configured such that: the switch controlling circuit closes one or more switches of the first switching network after the elapsing of the first interval of time, wherein the said interval of time is engaged equally during positive cycle and negative cycle of the receiver resonant voltage; and the first interval of time counts from the starting of the positive half-cycle or negative half-cycle of the receiver resonant voltage (refer to [0028]).
Regarding Claim 4, Rehm teaches all of the limitations of Claim 1 and further teaches wherein the first interval of time is adaptively adjusted such that the equivalent 
Regarding Claim 6, Rehm teaches all of the limitations of Claim 1 and further teaches wherein the first switching network and the second switching network comprising at least one switch (OCSW and SWup, fig. 2a).
Regarding Claim 7, Rehm teaches all of the limitations of Claim 1 and further teaches wherein a second interval of time and a third interval of time of the charging cycle are configured to rectify the energy from the receiver resonant tank to the energy buffer (refer to [0028]-[0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rehm US 2016/0190816, in view of Abdolkhani US 10,447,090.
Regarding Claim 5, Rehm teaches all of the limitations of Claim 1 however is silent wherein the switch controlling circuit comprises a phase detect device, by means of the phase detect device the switch controlling circuit is configured to: sense at least one of a voltage and a current of the receiver resonant circuit or both and generate a 
Abdolkhani teaches wherein the switch controlling circuit comprises a phase detect device, by means of the phase detect device the switch controlling circuit is configured to: sense at least one of a voltage and a current of the receiver resonant circuit or both and generate a phase difference signal; detect whether the phase difference signal reaches a predetermined value such that the tuning condition of the receiver resonant tank is detected; and adaptively generate a first interval of time of the charging cycle during which all switches of the first switching network and the second switching network are opened such that no current flows out of the receiver resonant tank, thereby the equivalent input reactance of the circuit is adjusted to the tune the resonant frequency of the receiver resonant tank towards a full tuning condition (FIG. 4 shows an example embodiment of a controller 218, suitable for controlling the semiconductor switch 220 in the receiver 200 described in relation to FIGS. 2 to 3C above. The controller 218 includes a comparator 402, which compares Wad with Vref.  The output of the comparator is connected to a PID controller 404, which generates a DC signal proportional to the difference between Vload and Vref.  The controller also includes a phase detection module 406 for detecting the phase of the receiving coil current Is (for example by detecting the zero points of Is).  It will be appreciated that other parameters of the circuit may be used to determine phase, for example, voltage.  The output of the phase detection module 406 is supplied to an in-phase ramp generator 408, which generates a ramp signal in phase with the receiving coil current Is.  The DC signal is compared to the output of the ramp signal by a further comparator 410, generating a switch control signal.  The switch control signal is then supplied to the semiconductor switch 220, thereby controlling the switch to achieve the regulation described in relation to FIGS. 3B and 3C, refer to col. 5, lines 5-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the controller as taught by
Abdolkhani with the wireless power receiver circuit of Rehm in order to further stabilize power received by the wireless power receiver circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
23 November 2021
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836